DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are pending in this Office Correspondence (OC).
This application is a continuation of U.S. Patent Application No. 15/630,166, filed June 22, 2017 which is a continuation U.S. Patent Application 15/011,294, filed January 29, 2016, which is a continuation of U.S. Patent Application 14/528,951, filed October 30, 2014 and which claims the benefit of U.S. Provisional Patent Application 62/058,083, filed September 30, 2014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
1:   The claim recites a series of steps and, therefore, is a process.
2A, P1: Claims 21, 31, and 36 recite the limitations “receiving a query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein the events are associated with fields; causing display, in a user interface, of a set of events that are responsive to the query; based on receiving a first selection of a particular event of the set of events, causing display, in the user interface, of a list of field identifiers that includes particular fields associated with the particular event and a user interface instrumentality operable to perform a second selection one or more fields of the particular fields; and based on receiving the second selection, causing display of the one or more particular fields in a field information panel of the user interface.”
The limitation of “display”, which specifically reads “based on receiving a first selection of a particular event of the set of events, causing display, in the user interface, of a list of field identifiers that includes particular fields associated with the particular event and a user interface instrumentality operable to perform a second selection one or more fields of the particular fields” in claims 21, 31 and 36, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. 
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “display” in the context of this claim encompasses the user manually displaying, providing, supplying or delivering a request. 
Similarly, the limitation based on the receiving, display, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “display” in the context of this claim encompasses that the user/node/system display, in the user interface, of a list of field identifiers that includes particular fields associated with the particular event and a user interface instrumentality operable to perform a second selection one or more fields of the particular fields.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A, P2: This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “receiving a query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein the events are associated with fields; causing display, in a user interface, of a set of events that are responsive to the query; and based on receiving the second selection, causing display of the one or more particular fields in a field information panel of the user interface.”  
The limitations as shown above, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).
The limitation “receiving a query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein the events are associated with fields; causing display, in a user interface, of a set of events that are responsive to the query; and based on receiving the second selection, causing display of the one or more particular fields in a field information panel of the user interface”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Hence, the claim is not patent eligible.
Therefore, claim 21, 31 and 36 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 22 – 30, 32 – 35 and 37 – 40, respectively, merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
Claim 22 is dependent on claim 21 and includes all the limitations of claim 21.  Therefore, claim 22 recites the same abstract idea of claim 21.  The claim recites the additional limitation of “display of a statistic based on field values associated with the set of events for a field of the one or more fields”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more.  Same rationale applies to claims 32 and 37, since it also recites limitations equivalent to merely saying “apply it”. 
Claim 23 is dependent on claim 21 and includes all the limitations of claim 21.  Therefore, claim 23 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “display of a statistic based on instances of a field of the one or more fields for the query”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 33 and 38, since they also recite limitations that further elaborate on the abstract idea.
Claim 24 is dependent on claim 21 and includes all the limitations of claim 21.  Therefore, claim 24 recites the same abstract idea of claim 21.  The claim recites the additional limitation of “display of a top values list that indicates occurrences of different field values of a field of the one or more fields for the query”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 34 and 39, since they recite similar limitations.
Claim 25 is dependent on claim 21 and includes all the limitations of claim 21.  Therefore, claim 25 recites the same abstract idea of claim 21.  The claim recites the additional limitation of “display of a report link selectable to cause display of a visualization associated with a field of the one or more fields”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 35 and 40, since they also recite limitations that further elaborate on the abstract idea.
Claim 26 – 30 is dependent on claim 21 and includes all the limitations of claim 21.  Therefore, claim 26 – 30 recite the same abstract idea of claim 21. These claims recite the additional limitation of “displays a field identifier for each field of the one or more fields, distinguishes between selected fields and other fields associated with the set of events, displays a data type identifier of a field of the one or more fields, the second selection further causes field values of the one or more fields to be added to the display of the set of events, and the user interface instrumentality is operable to select and deselect the one or more fields for visibility in a view of search results”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, do not meaningfully limits the claims. 
Therefore, claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more than the abstract idea.  

Double Patenting
Claim 21 – 40 of this application is patentably indistinct from claims 1 – 30 of Application No. 15/630,166, now U.S. Patent 10,719,525. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 

  Instant application 16/902,874
Co-pending Application 15/630,166
Now US Patent 10,719,525
1. A computer-implemented method, comprising: 
receiving a query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein the events are associated with fields;





causing display, in a user interface, of a set of events that are responsive to the query;
based on receiving a first selection of a particular event of the set of events, causing display, in the user interface, of a list of field identifiers that includes particular fields associated with the particular event and a user interface instrumentality operable to perform a second selection one or more fields of the particular fields; and 







based on receiving the second selection, causing display of the one or more particular fields in a field information panel of the user interface.



22. The method of claim 21, wherein the field information panel is operable to cause display of a statistic based on field values associated with the set of events for a field of the one or more fields.
23. The method of claim 21, wherein the field information panel is operable to cause display of a statistic based on instances of a field of the one or more fields for the query.
24. The method of claim 21, wherein the field information panel is operable to cause display of a top values list that indicates occurrences of different field values of a field of the one or more fields for the query.
25. The method of claim 21, wherein the field information panel is operable to cause display of a report link selectable to cause display of a visualization associated with a field of the one or more fields.
26. The method of claim 21, wherein the field information panel displays a field identifier for each field of the one or more fields.
27. The method of claim 21, wherein the field information panel distinguishes between selected fields and other fields associated with the set of events.
28. The method of claim 21, wherein the field information panel displays a data type identifier of a field of the one or more fields.
29. The method of claim 21, wherein the second selection further causes field values of the one or more fields to be added to the display of the set of events.
30. The method of claim 21, wherein the user interface instrumentality is operable to select and deselect the one or more fields for visibility in a view of search results.































































































31. One or more non-transitory computer-readable storage media comprising instructions that are stored thereon that, responsive to execution by one or more processors, cause the one or more processors to perform operations, comprising: 
receiving a query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein the events are associated with fields;
causing display, in a user interface, of a set of events that are responsive to the query; 






based on receiving a first selection of a particular event of the set of events, causing display, in the user interface, of a list of field identifiers that includes particular fields associated with the particular event and a user interface instrumentality operable to perform a second selection one or more fields of the particular fields; and 
based on receiving the second selection, causing display of the one or more particular fields in a field information panel of the user interface.









32. The non-transitory storage media of claim 31, wherein the field information panel is operable to cause display of a statistic based on field values associated with the set of events for a field of the one or more fields.
33. The non-transitory storage media of claim 31, wherein the field information panel is operable to cause display of a statistic based on instances of a field of the one or more fields for the query.
34. The non-transitory storage media of claim 31, wherein the field information panel is operable to cause display of a top values list that indicates occurrences of different field values of a field of the one or more fields for the query.
35. The non-transitory storage media of claim 31, wherein the field information panel is operable to cause display of a report link selectable to cause display of a visualization associated with a field of the one or more fields.







36. A computer-implemented system, comprising: one or more processors; and one or more non-transitory computer-readable storage media comprising instructions that are stored thereon that, responsive to execution by the one or more processors, cause the one or more processors to perform operations comprising: 

receiving a query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein the events are associated with fields;





causing display, in a user interface, of a set of events that are responsive to the query; 
based on receiving a first selection of a particular event of the set of events, causing display, in the user interface, of a list of field identifiers that includes particular fields associated with the particular event and a user interface instrumentality operable to perform a second selection one or more fields of the particular fields; and





 
based on receiving the second selection, causing display of the one or more particular fields in a field information panel of the user interface.

37. The system of claim 36, wherein the field information panel is operable to cause display of a statistic based on field values associated with the set of events for a field of the one or more fields.

38. The system of claim 36, wherein the field information panel is operable to cause display of a statistic based on instances of a field of the one or more fields for the query.




39. The system of claim 36, wherein the field information panel is operable to cause display of a top values list that indicates occurrences of different field values of a field of the one or more fields for the query.



40. The system of claim 36, wherein the field information panel is operable to cause display of a report link selectable to cause display of a visualization associated with a field of the one or more fields.




1. A computer-implemented method, comprising: 
receiving a search query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein each event of the events is associated with fields, each field being defined by an extraction rule that is applied to a character string that represents the portion of machine data of the event to produce a field value for the field; 
causing display, in a user interface, of a set of events that are responsive to the search query; 
receiving a selection of a graphical interface control associated with a particular event of the set of the events; and causing, in response to the selection, a portion of the user interface to expand to reveal a list of field identifiers within the portion of the user interface that is expanded, wherein the list of field identifiers is revealed at a location within the display of the set of events that corresponds to the particular event, wherein the list of field identifiers includes particular fields associated with the particular event and includes a user interface instrumentality that is selectable to cause the display of the set of events to be modified according to a selected field identifier from the list of field identifiers and an operation corresponding to the selected field identifier. 

2. The method of claim 1, wherein the operation causes field values of a corresponding field to be removed from the display of the set of events.
3. The method of claim 1, wherein the operation comprises toggling between causing field values of a field corresponding to the selected field identifier to be displayed for events of the set of events and causing the field values of the field to be removed from the display of the set of events.
4. The method of claim 1, wherein the causing the portion of the user interface to expand includes causing a row that represents the particular event in the display of the set of events to expand to reveal the list of field identifiers and the user interface instrumentality.
5. The method of claim 1, wherein at least one field value extracted from the particular event is displayed in association with a corresponding field identifier of the list of field identifiers.
6. The method of claim 1, wherein the list of field identifiers comprises field names displayed in a list of field name-value pairs o 7. The method of claim 1, wherein at least some of the field identifiers in the list of field identifiers comprise a field name extracted from a portion of machine data of an event.
8. The method of claim 1, wherein the operation includes causing the field values of a corresponding field to be displayed for each event in the set of the events.
9. The method of claim 1, wherein the operation includes causing the field values of a corresponding field to be displayed in a column of a table displaying the set of events in the display of the set of the events.
10. The method of claim 1, wherein the selected field identifier is selectable to disable hiding of field values for a corresponding field in a search results area of the user interface that displays the set of events to cause the field values to be displayed for a plurality of events in the search results area.
11. The method of claim 1, wherein the causing the portion of the user interface to expand includes causing the display of the set of events to expand to reveal the list of field identifiers within the portion of the user interface that is expanded and the method further comprises: causing, in response to a subsequent selection of the graphical interface control, the portion of the user interface that is expanded to collapse to conceal the list of field identifiers within the display of the set of events.
12. The method of claim 1, wherein the display of the set of the events is in a table format that displays for each event, field values of selected fields of the event, and the list of field identifiers is displayed within the table format.
13. The method of claim 1, wherein the display of the set of the events is in a list format that displays, for each event, field values of selected fields of the event proximate to the portion of machine data of the event, and the display of the list of field identifiers is within the table format.
14. The method of claim 1, wherein the graphical interface control is an event limited field picker toggle displayed in the display of the set of events in a row with the particular event. f the particular event.
15. The method of claim 1, wherein the set of the events are received in response to the search query on the events in a field-searchable data store in which the search query containing a criterion for a field is executed against the events in the field-searchable data store to cause comparison between the criterion and values extracted from the events by an extraction rule defining the field.
16. The method of claim 1, wherein the list of field identifiers are displayed in a column, each row of the column corresponding to a respective field of the fields corresponding to the particular event.
17. The method of claim 1, wherein the operation sets visibility of a field for the events returned responsive to the search query without requerying the events to obtain updated search results.
18. The method of claim 1, wherein field values for a plurality of the fields corresponding to the particular event are displayed in a row of a table and the location is of the row.
19. The method of claim 1, wherein the list of field identifiers visually indicates which of the fields are set as visible for the display of the set of events and which of the fields are set as hidden for the display of the set of events.
20. The method of claim 1, wherein the list of field identifiers only displays field identifiers for fields when the particular event has at least one corresponding field value.
21. One or more non-transitory computer-readable storage media comprising instructions that are stored thereon that, responsive to execution by one or more processors, cause the one or more processors to perform operations, comprising: 
receiving a search query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein each event of the events is associated with fields, each field being defined by an extraction rule that is applied to a character string that represents the portion of machine data of the event to produce a field value for the field; 
causing display, in a user interface, of a set of events that are responsive to the search query; 
receiving a selection of a graphical interface control associated with a particular event of the set of the events; and causing, in response to the selection, a portion of the user interface to expand to reveal a list of field identifiers within the portion of the user interface that is expanded, wherein the list of field identifiers is revealed at a location within the display of the set of events that corresponds to the particular event, wherein the list of field identifiers includes particular fields associated with the particular event and includes a user interface instrumentality that is selectable to cause the display of the set of events to be modified according to a selected field identifier from the list of field identifiers and an operation corresponding to the selected field identifier.

22. The storage media of claim 21, wherein the operation causes field values of a corresponding field to be removed from the display of the set of events.
23. The storage media of claim 21, wherein the operation comprises toggling between causing field values of a field corresponding to the selected field identifier to be displayed for events of the set of events and causing the field values of the field to be removed from the display of the set of events.
24. The storage media of claim 21, wherein the causing the portion of the user interface to expand includes causing a row that represents the particular event in the display of the set of events to expand to reveal the list of field identifiers and the user interface instrumentality.
25. The storage media of claim 21, wherein at least one field value extracted from the particular event is displayed in association with a corresponding field identifier of the list of field identifiers.



6. A computer-implemented system, comprising: one or more processors; and one or more non-transitory computer-readable storage media comprising instructions that are stored thereon that, responsive to execution by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a search query to search events, an event of the events including a time stamp and a portion of machine data that reflects activity of a computing system in an information technology environment, wherein each event of the events is associated with fields, each field being defined by an extraction rule that is applied to a character string that represents the portion of machine data of the event to produce a field value for the field; 
causing display, in a user interface, of a set of events that are responsive to the search query; 
receiving a selection of a graphical interface control associated with a particular event of the set of the events; and causing, in response to the selection, a portion of the user interface to expand to reveal a list of field identifiers within the portion of the user interface that is expanded, wherein the list of field identifiers is revealed at a location within the display of the set of events that corresponds to the particular event, wherein the list of field identifiers includes particular fields associated with the particular event and includes a user interface instrumentality that is selectable to cause the display of the set of events to be modified according to a selected field identifier from the list of field identifiers and an operation corresponding to the selected field identifier.
27. The system of claim 26, wherein the operation causes field values of a corresponding field to be removed from the display of the set of events.

28. The system of claim 26, wherein the operation comprises toggling between causing field values of a field corresponding to the selected field identifier to be displayed for events of the set of events and causing the field values of the field to be removed from the display of the set of events.
29. The system of claim 26, wherein the causing the portion of the user interface to expand includes causing a row that represents the particular event in the display of the set of events to expand to reveal the list of field identifiers and the user interface instrumentality.
30. The system of claim 26, wherein at least one field value extracted from the particular event is displayed in association with a corresponding field identifier of the list of field identifiers.














Claims 21 – 40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 30 of co-pending application 15/630,166, now U.S. Patent 10,719,525.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 21 of instant application and claim 1 of  the copending invention, e.g., “based on receiving a first selection of a particular event of the set of events, causing display, in the user interface, of a list of field identifiers that includes particular fields associated with the particular event and a user interface instrumentality operable to perform a second selection one or more fields of the particular fields; and based on receiving the second selection, causing display of the one or more particular fields in a field information panel of the user interface.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/delete/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 21 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to performed the analysis operations at search time that provides greater flexibility because it enables an analyst to search all of the performance data, instead of searching pre-specified data items that were stored at ingestion time. The time-based searches are improved, but it also allows events with recent timestamps that can have a higher likelihood of being accessed to be stored in faster memory to facilitate faster retrieval.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0099500 issued to Jared Smith et al. (“Smith”) and further in view of USPGPUB 2015/0019537 issued to Alice Neels et al. (“Neels”).
With respect to claims 21, 31 and 36,  Smith teaches a computer-implemented method, one or more non-transitory computer-readable storage media comprising instructions that are stored thereon that, responsive to execution by one or more processors, cause the one or more processors to perform operations, and a computer-implemented system, comprising: one or more processors; and one or more non-transitory computer-readable storage media comprising instructions that are stored thereon that, responsive to execution by the one or more processors, cause the one or more processors to perform operations (Para [0032], lines 1 – 2, Para [0033], Para [0143-0144]), comprising: 
receiving a query to search events and a portion of machine data that reflects activity of a computing system in an information technology environment (Figure 1, item 130 and corresponding text and Para [0035]: a network management computer is configured to load, from a stored repository of network event data, only a fixed set of data from among a larger set of records that satisfy a query to a database or a view of the database);
causing display, in a user interface, of a set of events that are responsive to the query (Figure 1, “search event” and corresponding text and para [0037]: A time range represented in the records that are loaded may be graphically displayed in a shaded color such that the shaded region corresponds to the portion of events within the query results that are currently loaded and available for viewing. Concurrently, a screen display of the display unit shows an event density graph, and the time slider is displayed over the graph.);
based on receiving a first selection of a particular event of the set of events, causing display, in the user interface, of a list of field identifiers that includes particular fields associated with the particular event and a user interface instrumentality operable to perform a second selection one or more fields of the particular fields (Figure 1, “event viewer” and corresponding text and para [0037]: A time range represented in the records that are loaded may be graphically displayed in a shaded color such that the shaded region corresponds to the portion of events within the query results that are currently loaded and available for viewing. Concurrently, a screen display of the display unit shows an event density graph, and the time slider is displayed over the graph. A user can graphically manipulate the time slider, for example, to rapidly jump to a spike in the number of events. As a result, a user can rapidly focus the display of an event listing or event details upon only those events of interest; and Para [0076]: the process may receive user input representing a selection of a different particular event view from among a list of available event views); and 
based on receiving the second selection, causing display of the one or more particular fields in a field information panel of the user interface (Figure 1, “event viewer” and corresponding text and (Para [0044]: a second portion of the screen display comprises an event table, listing network events that occurred between the start time and the end time. If the number of network events between the start time and the end time is less than a configured maximum number of events to load, then all events covered by a loaded event indicator area are shown in the event table).
Smith does not explicitly teach an event of the events including a time stamp and wherein the events are associated with fields.
Neels discloses an event of the events including a time stamp and wherein the events are associated with fields (Para [0045]: a data model object can be used to quickly search data to identify a set of events and to identify a set of fields to be associated with the set of events. For example, an "e-mails sent" data model object may specify a search for events relating to e-mails that have been sent, and specify a set of fields that are associated with the events. Para [0176]: the indexer can store the events in a data store, wherein a timestamp can be stored with each event to facilitate searching for events based on a time range. Allows events with recent timestamps).
Both of Smith and Neels are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable.     
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Smith's network event viewing with the teachings of Neels’ generating reports from unstructured data, so that modification would enable stored events to be organized into a set of buckets so as to improve time-based searches and allow events with recent timestamps that include higher likelihood of being accessed to be stored in a faster memory to facilitate faster retrieval.
Modification would further enables a user to analyze massive quantities of minimally processed performance data at search time so as to provide flexibility.

As to claims 22, 32 and 37, wherein the field information panel is operable to cause display of a statistic based on field values associated with the set of events for a field of the one or more fields (Neels, Para [0191]: After the search is executed, the search screen 1300 can display the results through search results tabs 1304, wherein search results tabs 1304 can include: an "events tab" that displays various information about events returned by the search; a "statistics tab" that displays statistics about the search results; and a "visualization tab" that displays various visualizations of the search results. It also can display an events list 1308 that enables a user to view the raw data in each of the returned events. It additionally can display a fields sidebar 1306 that includes statistics about occurrences of specific fields in the returned events, including "selected fields" that are pre-selected by the user, and "interesting fields" that are automatically selected by the system based on pre-specified criteria).
As to claims 23, 33 and 38, the field information panel is operable to cause display of a statistic based on instances of a field of the one or more fields for the query (Neels, Para [0191]: After the search is executed, the search screen 1300 can display the results through search results tabs 1304, wherein search results tabs 1304 can include: an "events tab" that displays various information about events returned by the search; a "statistics tab" that displays statistics about the search results; and a "visualization tab" that displays various visualizations of the search results. It also can display an events list 1308 that enables a user to view the raw data in each of the returned events. It additionally can display a fields sidebar 1306 that includes statistics about occurrences of specific fields in the returned events, including "selected fields" that are pre-selected by the user, and "interesting fields" that are automatically selected by the system based on pre-specified criteria).
As to claims 24, 34 and 39, the field information panel is operable to cause display of a top values list that indicates occurrences of different field values of a field of the one or more fields for the query (Neels, Para [0191]: After the search is executed, the search screen 1300 can display the results through search results tabs 1304, wherein search results tabs 1304 can include: an "events tab" that displays various information about events returned by the search; a "statistics tab" that displays statistics about the search results; and a "visualization tab" that displays various visualizations of the search results. It also can display an events list 1308 that enables a user to view the raw data in each of the returned events. It additionally can display a fields sidebar 1306 that includes statistics about occurrences of specific fields in the returned events, including "selected fields" that are pre-selected by the user, and "interesting fields" that are automatically selected by the system based on pre-specified criteria).
As to claims 25, 35 and 40, the field information panel is operable to cause display of a report link selectable to cause display of a visualization associated with a field of the one or more fields (Smith: Figure 1 and item 120 and Para [0052, 0081 – 0082]: The event graph 140 provides a visual representation of the number of network events occurring within a particular sub range of time. An event database or repository stores all events that have been received by a network management system (NMS) or a particular router; the difference between the earliest such event and the latest event represents a range of time for all the events. However, typically all events cannot be displayed concurrently in screen display 100. The event views identified in view navigator 120 comprise datasets that a user can manage. A user can select predefined views and custom views. Predefined views are stored datasets defining views that represent a broad categorization of event types that are commonly used).
As to claim 26, the field information panel displays a field identifier for each field of the one or more fields (Smith: Figure 1 and item 120 and Para [0081 – 0082]: The event views identified in view navigator 120 comprise datasets that a user can manage. A user can select predefined views and custom views. Predefined views are stored datasets defining views that represent a broad categorization of event types that are commonly used).
As to claim 27, the field information panel distinguishes between selected fields and other fields associated with the set of events (Smith, Para [0052]: An event database or repository stores all events that have been received by a network management system (NMS) or a particular router; the difference between the earliest such event and the latest event represents a range of time for all the events).
As to claim 28, the field information panel displays a data type identifier of a field of the one or more fields (Neels, Para [0159]: structured data can include data items stored in fields in a database table. In contrast, unstructured data does not have a predefined format. This means that unstructured data can comprise various data items having different data types that can reside at different locations).
As to claim 29, the second selection further causes field values of the one or more fields to be added to the display of the set of events (Smith: Figure 1, “event viewer” and corresponding text and (Para [0044]: a second portion of the screen display comprises an event table, listing network events that occurred between the start time and the end time. If the number of network events between the start time and the end time is less than a configured maximum number of events to load, then all events covered by a loaded event indicator area are shown in the event table).
As to claim 30, the user interface instrumentality is operable to select and deselect the one or more fields for visibility in a view of search results (Neels, Para [0038]: the selection of fields can be facilitated by an interactive graphical user interface (GUI). If, for example, 100 fields are identified in a set of events identified as responsive to an initial search query, an interactive listing of the 100 fields may be displayed to a user, and the user may select some or all of the fields for use in the report generation process. In some embodiments, an interactive listing may allow a user to select an automatic field selection process and/or manually select a set of fields from the identified fields. See also Para [0099 – 0100]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2007/0088723 (Fish): could be used as an obviousness type Office Action.
USPGPUB 2007/0174188 (Fish): could be used as an obviousness type Office Action.
US Patent 8806361 (Noel): could be used as an obviousness type Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 1, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162